Exhibit 10.1

EXECUTION VERSION

 

 

$200,000,000

CREDIT AGREEMENT

among

FAIR ISAAC CORPORATION,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

 

Dated as of September 27, 2011

WELLS FARGO SECURITIES, LLC

and U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and

Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

GENERAL

     1   

1.1    

 

Defined Terms

     1   

1.2    

 

Other Definitional Provisions

     19   

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     20   

2.1    

 

Commitments

     20   

2.2    

 

Procedure for Revolving Loan Borrowing

     20   

2.3    

 

Swingline Commitment

     21   

2.4    

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     21   

2.5    

 

Commitment Fees, Other Fees

     23   

2.6    

 

Termination or Reduction of Commitments

     24   

2.7    

 

Optional Prepayments

     24   

2.8    

 

Conversion and Continuation Options

     24   

2.9    

 

Limitations on Eurodollar Tranches

     25   

2.10  

 

Interest Rates and Payment Dates

     25   

2.11  

 

Computation of Interest and Fees

     26   

2.12  

 

Inability to Determine Interest Rate

     26   

2.13  

 

Pro Rata Treatment and Payments; Notes

     26   

2.14  

 

Requirements of Law

     28   

2.15  

 

Taxes

     30   

2.16  

 

Indemnity

     32   

2.17  

 

Change of Lending Office

     33   

2.18  

 

Replacement of Lenders

     33   

2.19  

 

Optional Increase

     33   

SECTION 3.

 

LETTERS OF CREDIT

     36   

3.1    

 

L/C Commitment

     36   

3.2    

 

Procedure for Issuance of Letters of Credit

     37   

3.3    

 

Fees and Other Charges

     37   

3.4    

 

L/C Participations

     38   

3.5    

 

Reimbursement Obligation of the Borrower

     39   

3.6    

 

Obligations Absolute

     39   

3.7    

 

Letter of Credit Payments

     40   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.8    

 

Applications

     40   

3.9    

 

Actions of Issuing Lender

     40   

3.10  

 

Borrower’s Indemnification

     41   

3.11  

 

Lenders’ Indemnification

     41   

3.12  

 

Claims Against Issuing Lender

     41   

3.13  

 

Cash Collateral

     41   

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     42   

4.1    

 

Financial Condition

     42   

4.2    

 

No Material Adverse Effect

     43   

4.3    

 

Existence; Compliance With Law

     43   

4.4    

 

Power; Authorization; Enforceable Obligations

     43   

4.5    

 

No Legal Bar

     44   

4.6    

 

Litigation

     44   

4.7    

 

No Default

     44   

4.8    

 

Taxes

     44   

4.9    

 

Federal Regulations

     44   

4.10  

 

ERISA

     45   

4.11  

 

Investment Company Act; Other Regulations

     45   

4.12  

 

Environmental Matters

     45   

4.13  

 

Accuracy of Information, Etc

     46   

4.14  

 

Regulatory Matters

     46   

4.15  

 

Burdensome Contractual Obligations, Etc

     47   

4.16  

 

Foreign Assets Control, Etc

     47   

4.17  

 

Solvency

     47   

4.18  

 

Insurance

     47   

SECTION 5.

 

CONDITIONS PRECEDENT

     47   

5.1    

 

Conditions to the Effective Date

     47   

5.2    

 

Conditions to Each Credit Event

     48   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 6.

 

AFFIRMATIVE COVENANTS

     49   

6.1    

 

Financial Statements

     49   

6.2    

 

Certificates; Other Information

     50   

6.3    

 

Payment of Taxes

     50   

6.4    

 

Maintenance of Existence; Compliance

     51   

6.5    

 

Maintenance of Property; Insurance

     51   

6.6    

 

Inspection of Property; Books and Records; Discussions

     51   

6.7    

 

Notices

     51   

6.8    

 

Maintenance of Licenses, Etc

     52   

6.9    

 

More Favorable Debt Covenants

     52   

6.10  

 

Use of Proceeds

     52   

6.11  

 

Subsidiary Guarantors

     52   

SECTION 7.

 

NEGATIVE COVENANTS

     53   

7.1    

 

Total Leverage Ratio

     53   

7.2    

 

Fixed Charge Coverage Ratio

     53   

7.3    

 

Change in Business

     53   

7.4    

 

Mergers, Acquisitions, Etc

     53   

7.5    

 

Liens

     54   

7.6    

 

Subsidiary Debt

     55   

7.7    

 

Distributions

     55   

7.8    

 

Transactions With Affiliates

     56   

7.9    

 

Subsidiary Restrictions

     56   

7.10  

 

Accounting Changes

     56   

7.11  

 

Amendment of Material Documents

     56   

SECTION 8.

 

EVENTS OF DEFAULT

     57   

SECTION 9.

 

THE AGENTS

     59   

9.1    

 

Appointment

     59   

9.2    

 

Delegation of Duties

     60   

9.3    

 

Exculpatory Provisions

     60   

9.4    

 

Reliance by Administrative Agent

     60   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.5    

 

Notice of Default

     60   

9.6    

 

Non-Reliance on Agents and Other Lenders

     61   

9.7    

 

Indemnification

     61   

9.8    

 

Agent in Its Individual Capacity

     62   

9.9    

 

Successor Administrative Agent

     62   

9.10  

 

Arrangers, Joint Bookrunners and Syndication Agent

     63   

SECTION 10.

 

MISCELLANEOUS

     63   

10.1    

 

Amendments and Waivers

     63   

10.2    

 

Notices

     64   

10.3    

 

No Waiver; Cumulative Remedies

     66   

10.4    

 

Survival of Representations and Warranties

     66   

10.5    

 

Payment of Expenses and Taxes

     66   

10.6    

 

Successors and Assigns; Participations and Assignments

     67   

10.7    

 

Adjustments; Set-off

     70   

10.8    

 

Counterparts

     71   

10.9    

 

Severability

     71   

10.10  

 

Integration

     71   

10.11  

 

Governing Law

     71   

10.12  

 

Submission to Jurisdiction; Waivers

     71   

10.13  

 

Acknowledgments

     72   

10.14  

 

Confidentiality

     72   

10.15  

 

WAIVERS OF JURY TRIAL

     73   

10.16  

 

USA Patriot Act

     73   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

SCHEDULES:

    

1.1A

 

Commitments

  

EXHIBITS:

    

A

 

Notice of Revolving Loan Borrowing

  

B

 

Notice of Swingline Borrowing

  

C

 

Notice of Revolving Loan Conversion

  

D

 

Notice of Revolving Loan Interest Period Selection

  

E

 

Form of Compliance Certificate

  

F-1

 

Form of Secretary’s Certificate

  

F-2

 

Form of Closing Certificate

  

G

 

Form of Assignment and Assumption

  

H

 

Form of Revolving Loan Note

  

I

 

Form of Swingline Note

  

 

v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of September 27, 2011, is
entered into by and among FAIR ISAAC CORPORATION, a Delaware corporation (the
“Borrower”); the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”); WELLS FARGO SECURITIES,
LLC (“Wells Fargo Securities”), and U.S. BANK NATIONAL ASSOCIATION, as joint
lead arrangers and joint bookrunners (together and in such capacities, the
“Joint Lead Arrangers”); U.S. BANK NATIONAL ASSOCIATION, as syndication agent
(in such capacity, the “Syndication Agent”); and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as administrative agent (in such capacity, together
with any successor thereto, the “Administrative Agent”).

WHEREAS, the Borrower has requested the Lenders to make available to it the
credit facility described herein.

WHEREAS, the Lenders are willing to make available the credit facility described
herein upon and subject to the terms and conditions set forth herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. GENERAL

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greater of (a) the Base Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1% and (c) the One Month Eurodollar Rate plus 1%. For purposes
hereof, “Base Rate” shall mean the rate of interest per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) publicly announced from time to time by
the Administrative Agent as its base rate in effect at its principal office in
San Francisco, California (the Base Rate not being intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors). For purposes hereof, “One Month Eurodollar
Rate” shall mean, with respect to any interest rate calculation for a Loan or
other Obligation bearing interest at ABR, a rate per annum equal to the quotient
(rounded upwards, if necessary, to the next 1/100 of 1%) of (i) the rate per
annum referred to as the BBA (British Bankers Association) LIBOR RATE as
reported on Reuters LIBOR page 1, or if not reported by Reuters, as reported by
any service selected by the Administrative Agent, on the applicable day
(provided that if such day is not a Business Day for which a LIBOR Rate is
quoted, the next preceding Business Day for which a LIBOR Rate is quoted) at or
about 11:00 a.m., London time (or as soon thereafter as practicable), for Dollar
deposits being delivered in the London interbank eurodollar currency market for
a term of one month commencing on such date of determination, divided by
(ii) one minus the Eurocurrency Reserve Requirement in effect on such day. If
for any reason rates are not available as provided in clause (i) of the
preceding sentence, the rate to be used in clause (i) shall be, at the
Administrative Agent’s discretion (in each case, rounded upward if necessary to
the next 1/100 of one percent), (A) the rate per annum at which Dollar deposits
are offered to the Administrative Agent in the London interbank eurodollar
currency market or (B) the rate at which Dollar deposits are offered to the
Administrative Agent in, or by the Administrative Agent to major banks in, any
offshore interbank eurodollar market selected by the Administrative



--------------------------------------------------------------------------------

Agent, in each case on the applicable day (provided that if such day is not a
Business Day for which Dollar deposits are offered to the Administrative Agent
in the London or such offshore interbank eurodollar currency market, the next
preceding Business Day for which Dollar deposits are offered to the
Administrative Agent in the London or such offshore interbank eurodollar
currency market) at or about 11:00 a.m., London time (or as soon thereafter as
practicable) (for delivery on such date of determination) for a one month term.
Any change in the ABR due to a change in the Base Rate, the Federal Funds
Effective Rate or the One Month Eurodollar Rate shall be effective as of the
opening of business on the effective day of such change in the Base Rate, the
Federal Funds Effective Rate or the One Month Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquired Portion”: as defined in Section 2.19(e).

“Act”: as defined in Section 10.16.

“Administrative Agent”: as defined in the preamble hereto and any successor in
accordance with the terms and conditions of Section 9.9.

“Affiliate”: with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of any class of Equity Securities of
such Person, (b) each Person that controls, is controlled by or is under common
control with such Person or any Affiliate of such Person or (c) each of such
Person’s officers, directors, managers, joint venturers and partners; provided,
however, that in no case shall the Administrative Agent or any Lender be deemed
to be an Affiliate of the Borrower for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

“Agreement”: as defined in the preamble hereto.

“Anti-Terrorism Law”: each of: (a) the Executive Order; (b) the Patriot Act;
(c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956; and (d) any
other governmental rule now or hereafter enacted to monitor, deter or otherwise
prevent terrorism or the funding or support of terrorism.

“Applicable Margin”: the applicable rate per annum set forth under the relevant
column heading determined pursuant to the Pricing Grid. The Applicable Margin
shall be determined as provided in the Pricing Grid and may change as set forth
in the definition of Pricing Grid.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Assignee”: as defined in Section 10.6(b).

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit G.

“Available Commitment”: as to any Lender at any time, an amount equal to
(a) such Lender’s Commitment then in effect minus (b) such Lender’s Extensions
of Credit then outstanding.

“Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
notwithstanding the provisions of Rule 13d-3(d)(1)(i)(A) and (B), such “person”
will not be deemed to have beneficial ownership of any securities that such
“person” has the right to acquire by conversion of other securities or the
exercise of any option, warrant or right, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make a Loan hereunder.

“Business”: as defined in Section 4.12(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in San Francisco, California, Minneapolis, Minnesota or New
York City are authorized or required by law to close, provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the London interbank eurodollar
market.

“Capital Leases”: any and all lease obligations that, in accordance with GAAP,
are required to be capitalized on the books of a lessee.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the Issuing
Lender, the Swingline Lender and/or the Lenders, as applicable, as collateral
subject to a first priority, perfected security interest securing the
Obligations or the obligations of a Defaulting Lender, as applicable, cash or
deposit account balances in an amount equal to the L/C Obligations, Obligations
in respect of Swingline Loans or obligations of a Defaulting Lender, as
applicable, pursuant to

 

3



--------------------------------------------------------------------------------

documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender or the Swingline Lender, as
applicable (which documents are hereby consented to by the Lenders). Derivatives
of such term shall have a corresponding meaning.

“Change of Control”: with respect to any Person, an event or series of events by
which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner, directly or indirectly, of 30% or more of the Capital Stock of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

“Commitment Fee”: as defined in Section 2.5.

“Commitment Fee Rate”: with respect to the Revolving Loans at any time, the per
annum percentage which is used to calculate Commitment Fees for such Revolving
Loan Commitments determined pursuant to the Pricing Grid.

“Commitment Period”: the period from and including the Effective Date to the
Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

4



--------------------------------------------------------------------------------

“Communications”: as defined in Section 10.2(c).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit E.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall be (a) entitled to receive any greater amount pursuant to
Section 2.14, 2.15, 2.16 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) deemed to have any Commitment.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Event”: as defined in Section 5.2.

“Decreasing Lender”: as defined in Section 2.19(e).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: (a) a Lender that has failed to fund its portion of any
Loan or any participations in Letters of Credit or Swingline Loans that it is
required to fund under this Agreement and has continued in such failure for two
Business Days after written notice from the Administrative Agent, (b) a Lender
which has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless the subject of a good faith dispute, (c) a
Lender which has notified the Borrower, the Administrative Agent or any other
Lender in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) has not or cannot be satisfied, (d) a Lender which has failed within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(d) upon receipt of such written confirmation by the Administrative Agent and
the Borrower) or (e) a Lender (or the

 

5



--------------------------------------------------------------------------------

entity that controls such Lender) which has been deemed insolvent or become the
subject of a receivership, bankruptcy or insolvency proceeding. For the purpose
of this definition, “control” of a Lender shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower, the Issuing Lender, the Swingline Lender and each Lender.

“Designated Person”: any Person who (a) is named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and/or any other similar lists
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control pursuant to authorizing statute, executive order or regulation,
(b) (i) is a Person whose property or interest in property is blocked or subject
to blocking pursuant to Section 1 of the Executive Order or any related
legislation or any other similar executive order(s) or (ii) engages in any
dealings or transactions prohibited by Section 2 of the Executive Order or is
otherwise associated with any such Person in any manner violative of Section 2
of the Executive Order or (c) (i) is an agency of the government of a country,
(ii) an organization controlled by a country, or (iii) a Person resident in a
country that is subject to a sanctions program identified on the list maintained
by the U.S. Department of the Treasury’s Office of Foreign Assets Control, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or Person.

“Disclosed Litigation”: as defined in Section 4.6.

“Distributions”: dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any class of Capital Stock of any Person or
of any warrants, options or other rights to acquire the same (or to make any
payments to any Person, such as “phantom stock” payments, where the amount is
calculated with reference to the fair market or equity value of any Person), but
excluding dividends payable solely in Capital Stock of any Person.

“Dollars” and “$”: dollars in lawful currency of the United States.

“EBITDA”: for any four consecutive fiscal quarter period, (a) the net income of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, consistently applied for such period, plus (b) to
the extent deducted in determining such net income for such period, the sum of
the following for such period: (i) Interest Expense for such period, (ii) income
tax expense for such period (iii) depreciation and amortization for such period,
(iv) the aggregate amount of extraordinary, non-operating or non-cash charges
for such period, and (v) an amount equal to the non-cash, share-based
compensation deducted in accordance with SFAS 123(R) that is not in excess of
$75,000,000, minus (c) the aggregate amount of extraordinary, non-operating or
non-cash income during such period. Except with respect to the EBITDAR
calculation, pro forma credit shall be given for the EBITDA of any companies (or
identifiable business units or divisions) (i) acquired by the Borrower in

 

6



--------------------------------------------------------------------------------

accordance with the terms of this Agreement as if owned on the first day of the
applicable period, and (ii) sold, transferred or otherwise disposed of in
accordance with the terms of this Agreement during any period will be treated as
if not owned during the entire applicable period.

“EBITDAR”: for any four consecutive fiscal quarter period, the sum of (a) EBITDA
for such period and (b) rental expense determined in accordance with GAAP for
such period.

“Effective Amount”: (a) with respect to Revolving Loans and Swingline Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to (i) any borrowings and prepayments or repayments of Revolving Loans and
Swingline Loans and (ii) with respect to Swingline Loans, any risk participation
among the Lenders, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any issuance, amendment, extension, renewal
or increase of any Letter of Credit occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of a Lender; (c) any Person
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business to the extent such Person is administered or managed by: (i)
a Lender; (ii) an Affiliate of a Lender; or (iii) a Person or an Affiliate of a
Person that administers or manages a Lender; and (d) any other Person approved
by the Administrative Agent, the Swingline Lender and Issuing Lender; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, any Affiliate or Subsidiary of the Borrower or any natural person.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Equity Securities” of any Person: (a) all common stock, preferred stock,
participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Liabilities”: as defined in Regulation D of the Board.

“Eurocurrency Reserve Requirements”: of any Lender for any Interest Period as
applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more

 

7



--------------------------------------------------------------------------------

than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during any such percentage
shall be so applicable) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect to determining the maximum reserve
requirement (including basic, supplemental and emergency reserves) for such
Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the rate per annum referred to as the BBA (British Bankers
Association) LIBOR RATE as reported on Reuters LIBOR page 1, or if not reported
by Reuters, as reported by any service selected by the Administrative Agent on
the first day of such Interest Period at or about 11:00 a.m., London time (or as
soon thereafter as practicable), for delivery of Dollar deposits on the first
day of such Interest Period for a term comparable to such Interest Period. In
the event that such rate is not available as provided in the preceding sentence,
the “Eurodollar Base Rate” shall be, at the Administrative Agent’s discretion
(in each case, rounded upward if necessary to the next 1/100 of one percent),
(i) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in the London interbank eurodollar currency market or
(ii) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in, or by the Administrative Agent to major banks in, any
offshore interbank market selected by the Administrative Agent, in each case on
the second Business Day prior to the commencement of such Interest Period at or
about 10:00 a.m. London time (or as soon thereafter as practicable) (for
delivery on the first day of such Interest Period) for a term comparable to such
Interest Period and in an amount approximately equal to the amount of the Loan
to be made or funded by the Administrative Agent.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate or Swingline Loans the rate of interest applicable to which
is based upon the LIBOR Market Index Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the next 1/100 of 1%):

 

  

  Eurodollar Base Rate

        1.00 - Eurocurrency Reserve Requirements   

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: Securities Exchange Act of 1934, as amended.

“Executive Order”: Executive Order No. 13224 on Terrorist Financings: - Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism issued on 23rd September, 2001, as amended by Order
No. 13268 and as further amended after the date hereof.

 

8



--------------------------------------------------------------------------------

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding, (b) such Lender’s Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

“Existing Credit Agreement”: the Amended and Restated Credit Agreement dated as
of July 23, 2007 entered into by and among the Borrower, the lenders from time
to time party thereto and Wells Fargo, as administrative agent.

“FASB ASC”: Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter”: collectively, (a) the letter agreement dated as of August 23, 2011
among the Borrower, the Administrative Agent and Wells Fargo Securities
regarding certain fees payable by the Borrower to the Administrative Agent and
Wells Fargo Securities as expressly indicated therein, (b) the letter agreement
dated as of August 23, 2011 among the Borrower and U.S. Bank National
Association regarding certain fees payable by the Borrower to U.S. Bank National
Association as expressly indicated therein and (c) any other fee letter executed
after the Closing Date by one or more Loan Parties and the Administrative Agent,
Wells Fargo Securities, or U.S. Bank, National Association in connection with
this Agreement.

“Fee Payment Date”: (a) the last day of each calendar quarter during the
Commitment Period, (b) the last day of the Commitment Period and (c) the last
day of each calendar quarter after the last day of the Commitment Period, so
long as any principal amount of the Loans or any Reimbursement Obligations
remain outstanding after the last day of the Commitment Period.

“Fixed Charge Coverage Ratio”: for any four consecutive fiscal quarter period,
the ratio of (a) EBITDAR of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) for such period
to (b) the sum, for the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP), of the
following items for such period: (i) Interest Expense and (ii) rental expense
determined in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States and,
except as noted below, determined on the basis of such principles in effect on
the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 4.1. In the event
that any “Change in Accounting Principles” (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then, upon the request of the
Borrower or the Administrative Agent, the Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Change in Accounting Principles with
the desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Change in Accounting Principles as if
such Change in Accounting Principles had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Change in Accounting Principles had not occurred. “Change
in Accounting Principles” refers to changes in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board or any successor thereto, the SEC or, if
applicable, the Public Company Accounting Oversight Board.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (e) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
the Borrower or any Subsidiary; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation.

 

10



--------------------------------------------------------------------------------

“Increase Effective Date”: as defined in Section 2.19(d).

“Increasing Lenders”: as defined in Section 2.19(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money (including convertible notes),
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business that are payable on terms customary in the trade), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (f) net mark to market
exposures under Swap Agreements and other financial contracts, other than the
use of short-term hedges for risk management purposes, (g) off-balance sheet
liabilities, including synthetic leases, but excluding operating leases as
defined by GAAP, (h) all obligations of such Person as lessee which are
capitalized in accordance with GAAP, (i) indebtedness attributable to permitted
securitization transactions, (j) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP would be shown as a
liability on a consolidated balance sheet, (k) all Guarantee Obligations or
contingent obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (j) above, and (l) all obligations of the
kind referred to in clauses (a) through (k) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation (provided, that if such Person is not liable for such
obligation, the amount of such Person’s Indebtedness with respect thereto shall
be deemed to be the lesser of the stated amount of such obligation and the value
of the property subject to such Lien). The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

“Industrial Loan Corporation”: a financial institution chartered under the laws
of any state as an industrial bank, industrial loan and thrift, or industrial
loan company, or any other Person contemplated by 15 U.S.C. 1679(a)(3)(b)(iii),
that is not subject to regulation under the Bank Holding Company Act.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

11



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Expense”: for any period, total interest expense for such period
determined on a consolidated basis in accordance with GAAP.

“Interest Payment Date”: (a) as to any ABR Loan the last day of each calendar
quarter to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Eurodollar Loan, the
date of any repayment or prepayment made in respect thereof, and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or
such other period acceptable to the Lenders), as selected by the Borrower in its
Notice of Revolving Loan Borrowing or Notice of Revolving Loan Conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter (or
such other period acceptable to the Lenders), as selected by the Borrower by in
its Notice of Revolving Loan Interest Period Selection to the Administrative
Agent not later than 10:00 a.m. on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Issuing Lender”: Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“Joint Lead Arrangers”: as defined in the preamble hereto.

“L/C Commitment”: $25,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under issued Letters of Credit that have
not then been reimbursed pursuant to Section 3.5.

 

12



--------------------------------------------------------------------------------

“L/C Participants”: in respect of any Letter of Credit, the collective reference
to all the Lenders other than the Issuing Lender that issued such Letter of
Credit.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1.

“LIBOR Market Index Rate”: for any day, in the case of Dollars, the rate for one
month interbank offered rate for deposits in Dollars appearing on Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 A.M. (London time)
on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source or interbank quotation).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement, including
Swingline Loans and Revolving Loans.

“Loan Documents”: this Agreement, the Notes, the Fee Letter and the
Applications, in each case, including any amendment, waiver, supplement or other
modification to any of the foregoing.

“Marketable Securities”: any of the following:

(a) Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(b) Certificates of deposit, time or demand deposit accounts or bankers
acceptances maturing within one year from the date of acquisition thereof issued
by a commercial bank or trust company organized under the laws of the United
States of America or a state thereof or that is a Lender, provided that (i) such
deposits or bankers acceptances are denominated in Dollars, (ii) such bank or
trust company has capital, surplus and undivided profits of not less than
$100,000,000 and (iii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by S&P or P-1 (or
its equivalent) by Moody’s;

 

13



--------------------------------------------------------------------------------

(c) Open market commercial paper maturing within 360 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by
Moody’s;

(d) Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a Lender, provided that (i) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000, (ii) such
bank or trust company has certificates of deposit or other debt obligations
rated at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by
Moody’s, (iii) the repurchase obligations of such bank or trust company under
such repurchase agreement are fully secured by a perfected security interest in
a security or instrument of the type described in clause (a), (B) or (C) above
and (iv) such security or instrument so securing the repurchase obligations has
a fair market value at the time such repurchase agreement is entered into of not
less than 100% of such repurchase obligations;

(e) shares of any money market mutual or similar fund that has all or at least
95% of its assets invested continuously in investments satisfying the
requirements of clauses (a) through (d) of this definition;

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A2 by
Moody’s; and

(g) other marketable securities entered into in compliance with the investment
policies of the Borrower delivered to the Administrative Agent prior to the
Effective Date and any modifications to such investment policies after the
Effective Date approved by the Administrative Agent.

“Material Adverse Effect”: any event or circumstance that has had or could
reasonably be expected to have a material adverse effect on (a) the assets,
liabilities, condition (financial or otherwise), businesses or operations of the
Borrower and its Subsidiaries (taken as a whole); (b) the ability of the
Borrower to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents; (c) the rights and remedies of the
Administrative Agent, the Issuing Lender or any Lender under this Agreement, the
other Loan Documents or any related document, instrument or agreement; or
(d) the validity or enforceability of any of the Loan Documents.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

 

14



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender”: as defined in Section 2.19(b).

“Non-Excluded Taxes”: as defined in Section 2.15(a).

“Non-U.S. Lender”: as defined in Section 2.15(d).

“Notes”: as defined in Section 2.13(f).

“Notice of Revolving Loan Borrowing”: as defined in Section 2.2.

“Notice of Revolving Loan Conversion”: as defined in Section 2.8(a).

“Notice of Revolving Loan Interest Period Selection”: as defined in
Section 2.8(b).

“Notice of Swingline Borrowing”: as defined in Section 2.4(a).

“Notification”: as defined in Section 10.2(d).

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Issuing Lender or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, the Issuing Lender or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Company Debt Agreements” means (a) the Senior Notes, and (b) any
agreement or instrument, entered into individually or in concert or in
connection with any other agreement or instrument, creating, evidencing or
having borrowing capacity of Indebtedness outstanding of the Borrower equal to
or greater than $100,000,000 in the aggregate.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

 

15



--------------------------------------------------------------------------------

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (commonly known as the USA Patriot Act).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided, that, in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Total Extensions of Credit, the Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.

“Permitted Acquisition”: as defined in Section 7.4.

“Permitted Liens”: Liens permitted by Section 7.5.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which the Borrower or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 10.2(c).

“Pricing Grid”:

 

Level

   Total Leverage
Ratio    Applicable Margin
for
ABR Loans     Applicable Margin
for
Eurodollar Loans     Commitment
Fee Rate  

1

   <1.50      0.00 %      1.00 %      0.175 % 

2

   > 1.50 <2.25      0.125 %      1.125 %      0.20 % 

3

   > 2.25 <2.75      0.3750 %      1.375 %      0.25 % 

4

   > 2.75      0.625 %      1.625 %      0.30 % 

Any increase or decrease in the Applicable Margin and Commitment Fee Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the fifth Business Day immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 6.2; provided, however, that if
no Compliance Certificate is delivered when due in accordance with such Section,
then Tier 4 shall apply as of the date of the failure to deliver such Compliance
Certificate until the fifth Business Day after the date the Borrower delivers
such

 

16



--------------------------------------------------------------------------------

Compliance Certificate in form and substance acceptable to the Administrative
Agent and thereafter the Applicable Margin and the Commitment Fee Rate shall be
based on the Total Leverage Ratio indicated on such Compliance Certificate until
such time as further adjusted as set forth in this definition. The Applicable
Margin and Commitment Fee Rate shall be based on Tier 2 of the Pricing Grid
until the first Compliance Certificate is delivered following the first fiscal
quarter ending after the Effective Date.

“Properties”: as defined in Section 4.12(a).

“Proposed Target”: as defined in Section 7.4(b).

“Refunded Swingline Loans”: as defined in Section 2.4(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by the Issuing Lender.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, two or more holders of more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Extensions of Credit then outstanding. In each case, at any time any
Lender is a Defaulting Lender, all Defaulting Lenders shall be excluded in
determining “Required Lenders” and “Required Lenders” shall mean non-Defaulting
Lenders otherwise meeting the criteria set forth in this definition.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or general counsel of the Borrower, but in any event, with
respect to financial matters, the chief financial officer or treasurer of the
Borrower.

“Revolving Loans”: as defined in Section 2.1.

“S&P”: Standard & Poor’s Ratings Services.

 

17



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Senior Notes”: means (a) the $275,000,000 of senior notes issued pursuant to
that certain Note Purchase Agreement, dated May 7, 2008, between the Borrower
and the Purchasers listed on Schedule A thereto and (b) the $245,000,000 of
senior notes issued pursuant to that certain Note Purchase Agreement, dated
July 14, 2010, between the Borrower and the Purchasers listed on Schedule A
thereto.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: with respect to any Person on any date, that on such date (a) the
fair value of the property of such Person is greater than the fair value of the
liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.

“Specified Exchange Act Filings”: the Borrower’s Form 10-K annual report for the
year ended September 30, 2010 and each and all of the Form 8-Ks (and to the
extent applicable proxy statements) filed by the Borrower with the SEC after
September 30, 2010 and prior to the date that is one Business Day before the
date of this Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.

“Subsidiary Guaranty” is defined in Section 6.11.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

 

18



--------------------------------------------------------------------------------

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

“Swingline Lender”: Wells Fargo, in its capacity as the lender of Swingline
Loans, or any successor swing line lender hereunder.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Note”: as defined in Section 2.13(g).

“Swingline Participation Amount”: as defined in Section 2.4(c).

“Syndication Agent”: as defined in the preamble hereto.

“Termination Date”: September 27, 2016 or such earlier date as otherwise
determined pursuant to Section 2.6.

“Total Commitments”: at any time, $200,000,000 or, if such amount is reduced
pursuant to Section 2.6, the amount to which so reduced and in effect at such
time or, if such amount is increased pursuant to Section 2.19, the amount to
which it is increased and in effect at such time.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of all Lenders at such time.

“Total Leverage Ratio”: at the end of any fiscal quarter, the ratio of
(a) Indebtedness of the Borrower and its Subsidiaries on a consolidated basis at
such time minus the amount of cash and Marketable Securities (valued at fair
market value) at such time in excess of $50,000,000, to (b) EBITDA for the four
consecutive quarter period ended as of the end of the such fiscal quarter.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unused Revolving Commitment”: at any time, the remainder of (a) the Total
Commitments at such time minus (b) the sum of the Effective Amount of all
Revolving Loans and the Effective Amount of all L/C Obligations outstanding at
such time. For the avoidance of doubt, Swingline Loans shall not be counted as
Revolving Loans for purposes of determining the amount of Unused Revolving
Commitment.

“Wells Fargo”: as defined in the preamble hereto.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or

 

19



--------------------------------------------------------------------------------

other document made or delivered pursuant hereto or thereto. As used herein and,
except as otherwise provided therein, in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to the Borrower and its Subsidiaries defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP;
provided, however, that for purposes of determining compliance with any
covenant, including any financial covenant, Indebtedness of the Borrower shall
be deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 (and FASB ASC 470-20, if applicable) on financial
liabilities shall be disregarded, (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
suffer to exist or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(c) All references in this Agreement and each of the other Loan Documents to a
time of day shall mean Minneapolis, Minnesota time, unless otherwise indicated.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. On the terms and subject to conditions hereof, each Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment. During the Commitment Period, the
Borrower may use the Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.8. The Borrower shall repay all
outstanding Revolving Loans on the Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower

 

20



--------------------------------------------------------------------------------

shall give the Administrative Agent irrevocable notice in the form of Exhibit A,
duly executed by a Responsible Officer and appropriately completed (a “Notice of
Revolving Loan Borrowing”), (which notice must be received by the Administrative
Agent prior to 12:00 Noon (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans) specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. The first Notice of Loan Borrowing may be given prior to the
effectiveness of this Agreement but otherwise in accordance with the preceding
sentence. Each borrowing under the Commitments shall be in an amount equal to
$3,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate Available Commitments are less than $3,000,000, such lesser amount).
Upon receipt of a Notice of Revolving Loan Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

2.3 Swingline Commitment. On the terms and subject to conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Commitments from time to time on or after the Effective
Date during the Commitment Period by making swingline loans (“Swingline Loans”)
to the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment or the Swingline Lender’s Commitment then in
effect) and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Commitments would be less
than zero. During the Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall bear interest only at the
LIBOR Market Index Rate plus the Applicable Margin. The Borrower shall repay to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
or prior to the date that is the earlier of (i) the 15th and last day of each
month and (ii) the Termination Date; provided that on each date on which a
Revolving Loan is borrowed, the Borrower shall repay all Swingline Loans then
outstanding.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower wishes to borrow Swingline Loans, it shall give the
Swingline Lender irrevocable telephonic notice (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M. on the proposed
Borrowing Date), specifying (i) the amount to be borrowed, and (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period). Each such telephonic notice must be confirmed promptly

 

21



--------------------------------------------------------------------------------

by an irrevocable written notice in the form of Exhibit B, duly executed by a
Responsible Officer and appropriately completed (a “Notice of Swingline
Borrowing”). Each borrowing under the Swingline Commitment shall be in whole
U.S. dollar amounts. Not later than 2:00 P.M. on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon request each Lender to
make, and each Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Lender’s Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M. one Business Day after the date of
such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b) one of the events described in Section 8(f) or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.4(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.4(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Lender’s Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

22



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, before making any Swingline
Loans (if at such time any Lender is a Defaulting Lender), the Swingline Lender
may condition the provision of such Swingline Loans on its receipt of Cash
Collateral or similar security satisfactory to the Swingline Lender (in its sole
discretion) from such Defaulting Lender in respect of such Defaulting Lender’s
risk participation in such Swingline Loans as set forth below; provided that if
such Defaulting Lender fails to provide such Cash Collateral, the Borrower shall
provide such Cash Collateral within five (5) Business Days of written demand
from the Administrative Agent. The Borrower and such Defaulting Lender, as
applicable, hereby grant to the Administrative Agent, for the benefit of the
Swingline Lender, a security interest in all such Cash Collateral and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
deposit accounts at Wells Fargo. Such accounts must be subject to control
agreements pursuant to which the Administrative Agent has “control,” as such
term is used in the Uniform Commercial Code, sufficient to perfect on a first
priority basis a security interest in such cash collateral. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate risk
participation of such Defaulting Lender in the relevant Swingline Loan, the
Borrower and/or such Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate risk participation over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. At such times there are Swingline Loans
outstanding for which funds are on deposit as Cash Collateral, such funds shall
be applied as and when determined by the Swingline Lender, to the extent
permitted under applicable Requirement of Law, to reimburse and otherwise pay
the applicable obligations owing to the Swingline Lender.

(f) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

2.5 Commitment Fees, Other Fees.

(a) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of the Lenders (other than any Defaulting Lender with respect to the period
during which it is a Defaulting Lender), a commitment fee (collectively, the
“Commitment Fee”) equal to the Commitment Fee Rate of the daily average Unused
Revolving Commitment for the period beginning on the date of this Agreement and
ending on the Termination Date. The Borrower shall pay the Commitment Fee in
arrears on the last Business Day in each fiscal quarter (commencing with the
fiscal quarter ending September 30, 2011) and on the Termination Date (or if the
Total Commitments are cancelled on a date prior to the Termination Date, on such
prior date).

 

23



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent and the Syndication
Agent the fees in the amounts and on the dates as set forth in the Fee Letter
and any other written, duly executed fee agreements with the Administrative
Agent (including any fee letter or agreement executed in connection with
Section 2.19) and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Total Commitments. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon one Business Day prior thereto, in the case of Eurodollar Loans, and
no later than 12:00 Noon one Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.16. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans which shall be in an aggregate
principal amount of $3,000,000 or a whole multiple of $500,000 in excess
thereof.

2.8 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable written notice of
such election no later than 12:00 Noon on the Business Day preceding the
proposed conversion date, provided that any such conversion of Eurodollar Loans
may only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable written notice of such
election no later than 12:00 Noon on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Required Lenders have determined in their sole discretion not to permit such
conversions. Each such notice shall be in the form of Exhibit C, duly executed
by a Responsible Officer and appropriately completed (a “Notice of Revolving
Loan Conversion”). Upon receipt of a Notice of Revolving Loan Conversion, the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

24



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent in the form of Exhibit D, duly executed by a
Responsible Officer and appropriately completed (a “Notice of Revolving Loan
Interest Period Selection”), in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, specifying the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing unless the Required Lenders have determined in their sole discretion
to permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.9 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $3,000,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than 8 Eurodollar Tranches shall be outstanding at any
one time.

2.10 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) On and after the occurrence of an Event of Default, until the time when such
Event of Default shall have been cured or waived in writing by the Required
Lenders or all the Lenders (as required by this Agreement), the Borrower shall
pay interest on the aggregate, outstanding principal amount of all Obligations
hereunder at a per annum rate equal to the otherwise applicable interest rate
plus two percent (2.00%) or, if no such per annum rate is applicable to any such
Obligations, at a per annum rate equal to the ABR, plus the Applicable Margin
for ABR Loans, plus two percent (2.00%) payable on demand. Overdue interest
shall itself bear interest at such applicable default rate, and shall be
compounded with the principal Obligations daily, to the fullest extent permitted
by applicable law.

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.10(c) shall be payable from time to
time on demand.

 

25



--------------------------------------------------------------------------------

2.11 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Base Rate,
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive absent manifest error.
The Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 2.10.

2.12 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

2.13 Pro Rata Treatment and Payments; Notes.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any Commitment Fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Percentages of the Lenders (excluding any Defaulting Lenders in connection with
the payment of any Commitment Fee).

 

26



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders. Each payment in respect of Reimbursement Obligations
in respect of any Letter of Credit shall be made to the Issuing Lender that
issued such Letters of Credit.

(c) Notwithstanding anything to the contrary herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, Reimbursement Obligations, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M. on the due
date thereof to the Administrative Agent, for the account of the Lenders or the
Issuing Lender, as applicable, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Borrower shall repay such amount to the Administrative
Agent, on demand, together with interest thereon, for each day from the date
such amount was disbursed to the Borrower until the date such amount is repaid
to the Administrative Agent, at the interest rate applicable at the time to the
Loans comprising such borrowing.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent

 

27



--------------------------------------------------------------------------------

may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days after such due date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

(f) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note (a “Note”) of the Borrower evidencing any Revolving Loans of
such Lender, substantially in the form of Exhibit H, with appropriate insertions
as to date and principal amount; provided, that delivery of Notes shall not be a
condition precedent to the Effective Date or the occurrence or making of Loans
on the Effective Date.

(g) The Swingline Lender’s Swingline Loans shall be evidenced by a promissory
note in the form of Exhibit I (the “Swingline Note”) which note shall be
(i) payable to the order of the Swingline Lender, (ii) in the amount of the
Swingline Commitment, (iii) dated the Effective Date and (iv) otherwise
appropriately completed.

2.14 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes and Other Taxes covered by
Section 2.15 and net income taxes and franchise taxes imposed in lieu of net
income taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate, which
requirements are generally applicable to loans made by such Lender; or

(iii) shall impose on such Lender any other condition that is generally
applicable to loans made by such Lender;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount

 

28



--------------------------------------------------------------------------------

receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, within 25 days after its demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the Borrower (with
a copy to the Administrative Agent) of the event by reason of which it has
become so entitled. For purposes of this Section 2.14(a): (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the date hereof; and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be an adoption after the Effective
Date, regardless of the date enacted, adopted or issued.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any Person controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or such Person’s capital as a consequence of its obligations hereunder
or under or in respect of any Letter of Credit to a level below that which such
Lender or such Person could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such Person’s policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Person for such reduction.
Notwithstanding anything to the contrary in this Section 2.14, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.14 for
any amounts incurred more than 90 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 90-day period shall be extended to include the period of such
retroactive effect not to exceed twelve months. For purposes of this
Section 2.14(b): (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
are deemed to have gone into effect and adopted after the Effective Date; and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be an adoption
after the Effective Date, regardless of the date enacted, adopted or issued.

(c) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof shall
make it unlawful or impossible for any Lender to make or maintain any Eurodollar
Loan, such Lender shall immediately notify the Administrative Agent and the
Borrower in writing of such circumstance. Upon receipt of such notice, (i) the
Borrower’s right to request the making of, conversion to or a new Interest
Period for Eurodollar

 

29



--------------------------------------------------------------------------------

Loans with respect to such Lender shall be terminated, and (ii) the Borrower
shall, at the request of such Lender, either (A) pursuant to Section 2.8, as the
case may be, convert any such then outstanding Eurodollar Loans of such Lender
into ABR Loans, at the end of the current Interest Period for such Eurodollar
Loans or (B) immediately repay or convert any such Eurodollar Loans of such
Lender if such Lender shall notify the Borrower that such Lender may not
lawfully continue to fund and maintain such Eurodollar Loans. Any conversion or
prepayment of Eurodollar Loans made pursuant to the preceding sentence prior to
the last day of an Interest Period for such Eurodollar Loans shall be deemed a
prepayment thereof for purposes of Section 2.16. After any Lender notifies the
Administrative Agent and the Borrower of such a circumstance under this
Section 2.14(c) and until such Lender notifies the Administrative Agent and the
Borrower that it is no longer unlawful or impossible for such Lender to make or
maintain a Eurodollar Loan, all Revolving Loans of such Lender shall be ABR
Loans.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.14 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. The obligations
of the Borrower pursuant to this Section 2.14 shall survive for the termination
of this Agreement and the payment of the Loans and all other amounts then due
and payable hereunder.

2.15 Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (“Taxes”),
excluding (i) net income Taxes and franchise Taxes (imposed in lieu of net
income Taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); (ii) Taxes that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section; (iii) withholding Taxes attributable to FATCA; or
(iv) Taxes that are United States withholding taxes imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement, except
to the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to
Taxes pursuant to this paragraph. If any such non-excluded Taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

30



--------------------------------------------------------------------------------

(c) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed on amounts
payable under this Section 2.15) paid by the Administrative Agent or such Lender
as a result of Borrower’s payments hereunder and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent or such Lender shall be conclusive absent
manifest error. Payments due under this indemnification shall be made within
thirty (30) days of the date the Administrative Agent or such Lender makes
demand therefor. Whenever any Non-Excluded Taxes or Other Taxes are payable by
the Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of any original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, (i) a certificate to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (ii) a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver; provided, however, if any
Non-U.S. Lender fails to file forms with the Borrower and the Administrative
Agent (or, in the case of a Participant, with the Lender from which the related
participation was purchased) on or before the date the Non-U.S. Lender becomes a
party to this Agreement (or, in the case of a Participant, on or before the date
such Participant purchased the related participation) entitling the Non-U.S.
Lender to a complete exemption from United States withholding taxes at such
time, such Non-U.S. Lender shall not be entitled to receive any increased
payments from the Borrower with respect to United States withholding taxes under
paragraph (a) of this Section, except to the extent that the

 

31



--------------------------------------------------------------------------------

Non-U.S. Lender’s assignor (if any) was entitled, at the time of the assignment
to the Non-U.S. Lender, to receive additional amounts from the Borrower with
respect to United States withholding taxes.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If a payment made to a Lender hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(g) Neither the Administrative Agent nor any Lender shall be obligated under any
circumstances to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(h) The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss, cost or expense (including, without
limitation, any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its Eurodollar Loans to the extent not recovered by the Lender
in connection with the liquidation or re-employment of such funds and including
the compensation payable by such Lender to a Participant) and any loss sustained
by such Lender in connection with the liquidation or re-employment of such funds
(including, without limitation, a return on such liquidation or re-employment
that would result in such Lender receiving less than it would have received had
such Eurodollar Loan remained outstanding until the last day of the Interest
Period applicable to such Eurodollar Loans) that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or

 

32



--------------------------------------------------------------------------------

(c) the making of a prepayment of Eurodollar Loans on a day that is not the last
day of an Interest Period with respect thereto. A certificate as to any amounts
payable pursuant to this Section 2.16 submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 14 or 2.15 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no unreimbursed economic disadvantage or any legal or
regulatory disadvantage, and provided, further, that nothing in this
Section 2.17 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.14 or 2.15.

2.18 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.14 or 2.15 or (b) is a
Defaulting Lender, with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.17 which eliminates the continued need for payment of
amounts owing pursuant to Section 2.14 or 2.15, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.16 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent and, if a different entity, the Issuing Lender, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.14 or 2.15, as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender; provided, further, that if the Borrower seeks
to exercise such right, it must do so within sixty (60) days after it first
knows or should have known of the occurrence of the event or events giving rise
to such right, and neither the Administrative Agent nor any Lender shall have
any obligation to identify or locate a replacement Lender for the Borrower (it
being expressly agreed that in such circumstances it is the Borrower’s
obligation to identify or locate a replacement Lender that is acceptable to the
Administrative Agent).

2.19 Optional Increase.

(a) On the terms and subject to the conditions set forth below, the Borrower
may, at any time before the Termination Date, increase the Total Commitments;
provided that:

(i) after giving effect to the requested increase, the aggregate amount of the
increases in the Total Commitments shall not exceed $100,000,000;

 

33



--------------------------------------------------------------------------------

(ii) all required third party consents and approvals shall have been obtained;

(iii) prior to the date of any proposed increase, the Total Commitments shall
not have been decreased pursuant to Section 2.6;

(iv) each such increase in the Total Commitments shall be equal to $25,000,000
or an integral multiple of $5,000,000 in excess thereof;

(v) no Default shall have occurred and be continuing or shall occur as a result
of such increase; and

(vi) the Borrower shall have executed and delivered such documents and
instruments and taken such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases in the Total Commitments
(including new or amended Notes, any related fee letters, documents evidencing
the increased Commitment held by any applicable Lender, any joinder agreements
related to a New Lender, resolutions regarding the increase in the Total
Commitments and related actions taken by the Borrower, certified as true and
correct by a Responsible Officer and legal opinions, all in form and substance
reasonably satisfactory to the Administrative Agent).

Any request under this Section 2.19 shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase and be
accompanied by a certificate of a Responsible Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of Borrower) may also specify any fees offered to those Lenders (the
“Increasing Lenders”) which agree to increase the amount of their respective
Commitment, which fees may be variable based upon the amount by which any such
Lender is willing to increase the amount of its Commitment; no Lender which is
not an Increasing Lender shall be entitled to receive any such fees. No Lender
shall have any obligation, express or implied, to offer to increase the amount
of its Commitment. Only the consent of each Increasing Lender shall be required
for an increase in the amount of the Total Commitments pursuant to this
Section 2.19(a). No Lender which elects not to increase the amount of its
Commitment may be replaced in respect of its existing Commitment as a result
thereof without such Lender’s written consent.

(b) Each Increasing Lender shall, as soon as practicable after the Borrower has
submitted its request under Section 2.19(a), specify the amount of the proposed
increase in its Commitment which it is willing to offer. To the extent the
increased Commitment of the Increasing Lenders is insufficient or there are no
Increasing Lenders, the Borrower may designate new lenders who qualify as
Eligible Assignees and which are reasonably acceptable to the Administrative
Agent as additional Lenders hereunder in accordance with this Section 2.19(b)
(each such new Lender being a “New Lender”), which New Lender may assume all or
a portion of the increase in the amount of the Total Commitments. The Borrower
shall pay

 

34



--------------------------------------------------------------------------------

a fee to the Administrative Agent and the Syndication Agent solely for the
account of the Administrative Agent and the Syndication Agent in connection with
any such increase as set forth in the Fee Letter. The Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
the increased aggregate principal amount of the Total Commitments among
Increasing Lenders and New Lenders.

(c) Each New Lender designated by the Borrower and reasonably acceptable to the
Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the amount of
the Total Commitments upon its execution of an instrument of joinder (which may
contain such modifications to this Agreement and terms and conditions relating
thereto as may be necessary to ensure that such Commitments are treated as
Commitments for all purposes under the Loan Documents), in each case prepared by
the Administrative Agent and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

(d) Subject to the foregoing, any increase in the Total Commitments requested by
the Borrower shall be effective as of the date proposed by the Borrower (the
“Increase Effective Date”) and shall be in the principal amount equal to (i) the
amount which the Increasing Lenders are willing to assume as increases to the
amount of their Commitments plus (ii) the amount offered by the New Lenders with
respect to the Total Commitment, in either case as adjusted by the Borrower and
the Administrative Agent pursuant to the last sentence of Section 2.19(b).

(e) On or prior to the Increase Effective Date, with respect to any increase in
the Total Commitments, the Administrative Agent shall notify each Lender of the
amount required to be paid by or to such Lender so that the Revolving Loans held
by the Lenders on the Increase Effective Date (before giving effect to any new
Revolving Loans made on such date) shall be held by each Lender pro rata in
accordance with the Commitments of the Lenders as adjusted pursuant to the last
sentence of Section 2.19(b). Each Lender which is required to reduce the amount
of Revolving Loans held by it (each such Lender, a “Decreasing Lender”) shall
irrevocably assign, without recourse or warranty of any kind whatsoever (except
that each Decreasing Lender warrants that it is the legal and beneficial owner
of the Revolving Loans assigned by it under this Section 2.19(e) and that such
Revolving Loans are held by such Decreasing Lender free and clear of adverse
claims), to each Increasing Lender and New Lender participating in the
applicable increase in the Total Commitments, and each applicable Increasing
Lender and New Lender shall irrevocably acquire from the Decreasing Lenders, a
portion of the principal amount of the Revolving Loans of each Decreasing Lender
(collectively, the “Acquired Portion”) outstanding on the Increase Effective
Date (before giving effect to any new Revolving Loans made on such date) in an
amount such that the principal amount of the Revolving Loans held by each
applicable Increasing Lender, New Lender and Decreasing Lender as of the
Increase Effective Date shall be held in accordance with each such Lender’s
Percentage (if any) as of such date. Such assignment and acquisition shall be
effective on the Increase Effective Date automatically and without any action
required on the part of any party other than the payment by the applicable
Increasing Lenders and New Lenders to the Administrative Agent for the account
of the Decreasing Lenders of an aggregate amount equal to the Acquired Portion,
which amount shall be allocated and paid by the Administrative Agent at or
before 12:00 p.m. on the Increase Effective Date to the Decreasing Lenders pro
rata based

 

35



--------------------------------------------------------------------------------

upon the respective reductions in the principal amount of the Revolving Loans
held by such Lenders on the Increase Effective Date (before giving effect to any
new Revolving Loans made on such date). Each of the Administrative Agent and the
Lenders shall adjust its records accordingly to reflect the payment of the
Acquired Portion. The payments to be made in respect of the Acquired Portion
shall be made by the applicable Increasing Lenders and New Lenders to the
Administrative Agent in Dollars in immediately available funds at or before
11:00 a.m. on the Increase Effective Date, such payments to be made by the
applicable Increasing Lenders and New Lenders pro rata based upon the respective
increases in the amount of the Revolving Loan Commitments held by such Lenders
on the Increase Effective Date.

(f) To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.19(e) above are Eurodollar Loans and the Increase Effective Date is
not the last day of an Interest Period for such Eurodollar Loans, the Decreasing
Lenders shall be entitled to compensation from the Borrower as provided in
Section 2.16 (as if Borrower had prepaid such Revolving Loans in an amount equal
to the Acquired Portion on the Increase Effective Date).

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) On the terms and subject to the conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit (the letters of credit issued on or
after the Effective Date pursuant to this Section 3, collectively, the “Letters
of Credit”) for the account of the Borrower on any Business Day on or after the
Effective Date and during the Commitment Period in such form as may be approved
from time to time by the Issuing Lender; provided, that no Issuing Lender shall
issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount of
the Available Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Termination Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods, which shall not extend beyond the date referred to in clause (y) above;
provided further that any Letter of Credit may be extended until up to the
twelve month anniversary of the Termination Date if the Borrower has, at least
five Business Days prior to the Termination Date, delivered Cash Collateral with
respect to such Letter of Credit to the Issuing Lender in an amount equal to
105% of the principal amount of such Letter of Credit.

(b) No Issuing Lender shall at any time be obligated to issue, amend, extend or
renew any Letter of Credit hereunder if (i) such issuance, amendment, extension
or renewal would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law
and (ii) a default of any Lender’s obligations to fund under Section 3.4(a)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into arrangements reasonably satisfactory to the
Issuing Lender with the Borrower or such Lender to eliminate or mitigate the
Issuing Lender’s risk with respect to such Lender or the Administrative Agent
has received (as set forth in Section 3.13

 

36



--------------------------------------------------------------------------------

below) Cash Collateral or similar security reasonably satisfactory to the
Issuing Lender (in its sole discretion) from either the Borrower or such
Defaulting Lender in respect of such Defaulting Lender’s obligation to fund
under Section 3.4(a).

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Concurrently with the delivery of an Application to the Issuing
Lender, the Borrower shall deliver a copy thereof to the Administrative Agent
and the Administrative Agent shall provide notice of such request to the
Lenders. Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto). Promptly after issuance by the Issuing Lender of a Letter of Credit,
the Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. The Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by the Issuing Lender
(including the amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the aggregate drawable amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders in accordance with their respective Percentages and payable quarterly in
arrears on each Fee Payment Date after the issuance date, provided that any
Defaulting Lender shall not be entitled to receive any portion of such fee and
the calculation of such fee shall exclude the amount that such Defaulting Lender
is obligated to fund under Section 3.4(a) from and after the date such amount is
secured by Cash Collateral in accordance with Section 3.13. On and after the
occurrence of an Event of Default, until the time when such Event of Default
shall have been cured or waived in writing by the Required Lenders or all the
Lenders (as required by this Agreement), the foregoing fee shall be increased by
two percent (2.00%) payable on demand.

(b) The Borrower shall pay directly to the Issuing Lender for its own account a
fronting fee in an amount with respect to each Letter of Credit equal to
0.10% per annum of the amount of such Letter of Credit or such other fee as may
be agreed upon as between the Borrower and the Issuing Bank, due and payable
quarterly in arrears on each Fee Payment Date after the issuance date; provided,
that in the case of an increase in the amount of a Letter of Credit after the
issuance thereof, such fronting fee shall be payable only on the increased
amount thereof. In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending, renewing or otherwise administering any Letter of
Credit.

 

37



--------------------------------------------------------------------------------

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under each Letter of Credit issued by the
Issuing Lender hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit issued by the
Issuing Lender for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent for the account of the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein (and
thereafter the Administrative Agent shall promptly pay to the Issuing Lender) an
amount equal to such L/C Participant’s Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b) If any amount (a “Participation Amount”) required to be paid by any
L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit is paid to the Issuing Lender within three Business Days after
the date such payment is due, the Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of the
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to the Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any Participation Amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Administrative Agent on behalf of the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such Participation
Amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Administrative Agent submitted on
behalf of the Issuing Lender to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

38



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by the Issuing Lender), or any payment of interest on
account thereof, the Issuing Lender will distribute to the Administrative Agent
for the account of such L/C Participant (and thereafter the Administrative Agent
will promptly distribute to such L/C Participant) its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Administrative Agent for the account of the
Issuing Lender (and thereafter the Administrative Agent shall promptly return to
the Issuing Lender) the portion thereof previously distributed by the Issuing
Lender.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on (i) the Business Day on which the Borrower receives notice
from the Issuing Lender of a draft drawn on a Letter of Credit issued by the
Issuing Lender and paid by the Issuing Lender, if such notice is received on
such Business Day prior to 10:00 A.M. or (ii) if clause (i) above does not
apply, the Business Day immediately following the day on which the Borrower
receives such notice, for the amount of (A) such draft so paid and (B) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment which are obligations of the Borrower hereunder
(the amounts described in the foregoing clauses (A) and (B) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
the Issuing Lender at its address for notices specified herein in lawful money
of the United States of America and in immediately available funds. Interest
shall be payable on each Payment Amount from the date of the applicable drawing
until payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.10(b) and
(ii) thereafter, Section 2.10(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.1 of ABR Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 2.3 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 2.1 (or, if applicable, Section 2.3),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. Without waiving any claim the Borrower may assert against the
Issuing Lender pursuant to Section 3.12, the Borrower also

 

39



--------------------------------------------------------------------------------

agrees with the Issuing Lender that the Issuing Lender shall not be responsible
for, and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by the Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Actions of Issuing Lender. The Issuing Lender shall be entitled to rely, and
shall be fully protected in relying, upon any draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Issuing Lender. The
Issuing Lender shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 3.9, the Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Letter of Credit.

 

40



--------------------------------------------------------------------------------

3.10 Borrower’s Indemnification. The Borrower hereby agrees to indemnify and
hold harmless each Lender, the Issuing Lender and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, the Issuing Lender or the Administrative Agent may incur (or which may
be claimed against such Lender, the Issuing Lender or the Administrative Agent
by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit or any actual or proposed use of any Letter of Credit,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the Issuing Lender may incur by reason of or in connection
with (i) the failure of any other Lender to fulfill or comply with its
obligations to the Issuing Lender hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any defaulting Lender) or
(ii) by reason of or on account of the Issuing Lender issuing any Letter of
Credit which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Letter of
Credit does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the Issuing Lender,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, any Issuing Lender or
the Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the Issuing Lender in determining whether a
request presented under any Letter of Credit complied with the terms of such
Letter of Credit or (y) the Issuing Lender’s failure to pay under any Letter of
Credit after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit. Nothing in this Section is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.

3.11 Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Percentage, indemnify the Issuing Lender, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the Issuing
Lender’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of the Letter of
Credit) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.

3.12 Claims Against Issuing Lender. The Borrower will have a claim against the
Issuing Lender, and the Issuing Lender will be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s payment or failure to pay under any Letter of Credit that is in
violation of Article 5 of the Uniform Commercial Code.

3.13 Cash Collateral.

(a) Upon the request of the Administrative Agent, if the Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing shall not have been funded pursuant to Section 3.4, the Borrower shall
immediately Cash Collateralize the

 

41



--------------------------------------------------------------------------------

Obligations in an amount equal to 105% of the L/C Obligations related to such
Letter of Credit. The Borrower hereby grants the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a Lien on all such cash and
deposit account balances described in the definition of “Cash Collateral” as
security for the Obligations. The Lien held by the Administrative Agent in such
Cash Collateral to secure the Obligations shall be released upon the
satisfaction of each of the following conditions: (1) all drawings under such
Letter of Credit shall have been repaid in full and (2) no Default shall have
occurred and be continuing.

(b) In addition to the provisions set forth in Section 3.13(a) and
Section 3.1(b), if at any time during which one or more Letters of Credit are
outstanding, any Lender is at such time a Defaulting Lender, then no later than
one Business Day of written demand thereof from the Issuing Lender, such
Defaulting Lender shall provide the Administrative Agent with Cash Collateral or
similar security satisfactory to the Issuing Lender (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund under Section 3.4(a) in
an amount not less than the aggregate amount of such obligations; provided that
if such Defaulting Lender fails to provide such Cash Collateral, the Borrower
shall provide such Cash Collateral within three Business Days of written demand
from the Administrative Agent. The Borrower and such Defaulting Lender, as
applicable, hereby grant to the Administrative Agent, for the benefit of the
Issuing Lender, a security interest in all such Cash Collateral and all proceeds
of the foregoing. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent or that the total amount of such funds is
less than the aggregate L/C Obligations in respect of such Defaulting Lender,
the Borrower will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate L/C Obligations over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim.

(c) Cash Collateral shall be maintained in blocked deposit accounts at Wells
Fargo. Such accounts must be subject to control agreements pursuant to which the
Administrative Agent has “control,” as such term is used in the Uniform
Commercial Code, sufficient to perfect on a first priority basis a security
interest in such Cash Collateral. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Requirement of Law, to reimburse the
Issuing Lender.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender, on the Effective Date and on the date of each Credit Event hereunder
after the Effective Date, that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as of September 30, 2009 and 2010, and the
related consolidated statements of income and cash flows for the fiscal years
ended September 30, 2009 and 2010, reported on by Deloitte & Touche LLP, as
applicable, and the unaudited consolidated

 

42



--------------------------------------------------------------------------------

balance sheets of the Borrower and its consolidated Subsidiaries as of June 30,
2010 and 2011, and the related consolidated statements of income and cash flows
for nine months ended June 30, 2010 and 2011 present fairly the consolidated
financial condition of the Borrower and its consolidated Subsidiaries as of such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal period then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved. Neither the Borrower
nor any of its Subsidiaries has any Guarantee Obligation, contingent
liabilities, liability for taxes, any long-term leases, unusual forward or
long-term commitments, including any Swap Agreement, or other outstanding
obligations (including obligations in respect of off-balance sheet transactions)
which, in any such case, are material in the aggregate, except as disclosed in
the most recent financial statements referred to in this paragraph or in the
financial statements delivered to the Administrative Agent pursuant to
Section 6.1. As of the date hereof, the Compliance Certificate delivered under
the Existing Credit Agreement to the Administrative Agent for the fiscal quarter
ending June 30, 2011 remains true, accurate and complete.

4.2 No Material Adverse Effect. Since September 30, 2010, there has been no
development or event, including any development or event with respect to the
Disclosed Litigation or any matter disclosed in the Specified Exchange Act
Filings, that has had or could reasonably be expected to have a Material Adverse
Effect.

4.3 Existence; Compliance With Law. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has the corporate power and corporate
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. No
Subsidiary is a party to, or otherwise subject to, any legal restriction or any
agreement (other than customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Borrower or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

4.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and corporate authority to make, deliver and perform the Loan
Documents and to obtain Extensions of Credit. The Borrower has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents and to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Extensions of Credit or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect. This
Agreement has been, and each other Loan Document upon execution and

 

43



--------------------------------------------------------------------------------

delivery will be, duly executed and delivered. This Agreement constitutes, and
each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the Extensions of
Credit and the use of the proceeds thereof will not violate in any material
respect any Requirement of Law applicable to the Borrower or any of its
Subsidiaries or any Contractual Obligation of the Borrower or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation. No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could be expected, either individually or in the aggregate, to have a Material
Adverse Effect.

4.6 Litigation. Except as set forth in Item 1 of Part II of the Borrower’s
quarterly report on Form 10-Q for the fiscal quarter ended June 30, 2011 or
Item 3 of Part I of the Borrower’s annual report on Form 10-K for the fiscal
year ended September 30, 2010 (the “Disclosed Litigation”), no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues with respect to any of the Loan Documents or
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect.

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8 Taxes. The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal and state returns of income and franchise taxes imposed in
lieu of net income taxes and all other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
with respect to any claims or assessments for taxes made against it or any of
its property by any Governmental Authority (other than any amounts the validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower or any of its Subsidiaries, as applicable). No
material tax Liens have been filed against the Borrower or any of its
Subsidiaries other than (a) Liens for taxes which are not delinquent or
(b) Liens for taxes which are being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Subsidiaries, as applicable.

4.9 Federal Regulations. No part of the proceeds of any Loans, and no other
Extensions of Credit, will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board.

 

44



--------------------------------------------------------------------------------

4.10 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred that is a distress termination under
Section 41041 of ERISA, a termination at the instigation of the PBGC or has
resulted in, or could reasonably be likely to result in, a material liability to
the Company, and no Lien in favor of the PBGC or a Plan has arisen. The present
value of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by a material amount. Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a material liability under
ERISA, and neither the Borrower nor any Commonly Controlled Entity would become
subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. To the Borrower’s knowledge, no such
Multiemployer Plan is in Reorganization or Insolvent.

4.11 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness under
this Agreement.

4.12 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower and
its Subsidiaries (the “Properties”) do not contain, and, to the Borrower’s
knowledge, have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;

(b) neither the Borrower nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower and its Subsidiaries (the “Business”), nor does the Borrower
have knowledge or reason to believe that any such notice will be received or is
being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that, to
the Borrower’s knowledge, could give rise to liability under, any Environmental
Law, nor have any

 

45



--------------------------------------------------------------------------------

Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that,
to the Borrower’s knowledge, could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

4.13 Accuracy of Information, Etc. No statement or information (other than
projections, if any, and pro forma information) contained in this Agreement, any
other Loan Document or any other document, certificate or statement furnished by
or on behalf of the Borrower to the Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections, if any,
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. Except as set forth in the Borrower’s Specified
Exchange Act Filings, there is no fact known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.14 Regulatory Matters. The Borrower is not subject to regulation under the
Investment Company Act of 1940, the Federal Power Act, the Interstate Commerce
Act, any state public utilities code or to any other Requirement of Law (other
than Regulation X of the Board) limiting its ability to incur Indebtedness.

 

46



--------------------------------------------------------------------------------

4.15 Burdensome Contractual Obligations, Etc. Neither the Borrower or any of its
Subsidiaries nor any of their respective properties are subject to any
Contractual Obligation or Requirement of Law which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

4.16 Foreign Assets Control, Etc.

(a) The Borrower (i) is not, nor is controlled by, a Designated Person; (ii) to
its knowledge, has not received funds or other property from a Designated
Person; and (iii) is not in breach, or to its knowledge, the subject, of any
action or investigation under any Anti-Terrorism Law. To its knowledge, (i) the
Borrower does not engage nor will it knowingly engage in any dealings or
transactions with any Designated Person, and (ii) the Borrower is not nor will
it knowingly be otherwise associated, with any Designated Person. The Company
and each Subsidiary are in compliance, in all material respects, with the
Patriot Act. The Company has taken reasonable measures to ensure compliance with
the Anti-Terrorism Laws.

(b) No portion of the proceeds of any Extension of Credit made hereunder has
been or will be used, directly or indirectly for, and no fee, commission, rebate
or other value has been or will be paid to, or for the benefit of, any
governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable law,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended.

4.17 Solvency. The Borrower and its Subsidiaries taken as a whole are Solvent
and, after the execution, delivery and consummation of the Loan Documents, will
be Solvent.

4.18 Insurance. The properties of the Borrower and each of its Subsidiaries are,
to the Borrower’s knowledge, insured with financially sound and reputable
insurance companies not Affiliates of the Borrower or any of its Subsidiaries,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower and its Subsidiaries
operate.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to the Effective Date. The occurrence of the Effective Date is
subject to the satisfaction of the following conditions precedent:

(a) Agreement. The Administrative Agent shall have received this Agreement,
executed and delivered by the Administrative Agent, the Borrower and each Person
listed on Schedule 1.1A.

(b) Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it that all obligations under the Existing Credit
Agreement have been or concurrently with the Effective Date is being repaid in
full and all commitments to lend in connection with such Existing Credit
Agreement shall have been terminated.

 

47



--------------------------------------------------------------------------------

(c) Financial Statements. The Lenders shall have received the financial
statements described in Section 4.1.

(d) Consents and Approvals. All governmental and third party consents and
approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate executed by a Responsible Officer to the foregoing effect.

(e) Fees. The Lenders, the Joint Lead Arrangers and the Administrative Agent
shall have received all fees required to be paid and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel and fees and expenses payable pursuant to the Fee Letter), on or
before the Effective Date.

(f) Secretary’s Certificate; Certified Certificate of Incorporation; Closing
Certificate; Good Standing Certificate. The Administrative Agent shall have
received (i) a secretary’s certificate of the Borrower, dated the Effective
Date, substantially in the form of Exhibit F-1, with appropriate insertions and
attachments, including the certificate of incorporation of the Borrower
certified by the Delaware Secretary of State, (ii) a closing certificate of the
Borrower, dated the Effective Date, substantially in the form of Exhibit F-2,
and (iii) a good standing certificate for the Borrower from the Delaware
Secretary of State.

(g) Legal Opinion. The Administrative Agent shall have received a legal opinion
of Faegre & Benson, special counsel on behalf of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.

(h) Representations and Warranties. Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality or
Material Adverse Effect qualification shall be true and correct in all material
respects on and as of the Effective Date, and each of the representations and
warranties made by the Borrower in this Agreement that contains a materiality or
Material Adverse Effect qualification shall be true and correct on and as of the
Effective Date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).

(i) No Default. No Default or Event of Default shall have occurred and be
continuing.

5.2 Conditions to Each Credit Event. The agreement of each Lender to make any
Loan or to issue or extend the expiry date under, or participate in, a Letter of
Credit (other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein) (each, a “Credit Event”), including the Issuing Lender to
issue a Letter of Credit, on any date (including any Credit Event to occur on
the Effective Date) is subject to the satisfaction of the following conditions
precedent:

(a) Satisfaction of Conditions Precedent in Section 5.1. The conditions
precedent set forth in Section 5.1 shall have been satisfied or waived in
accordance with this Agreement as of the Effective Date.

 

48



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality or
Material Adverse Effect qualification shall be true and correct in all material
respects on and as of the date of such Credit Event as if made on and as of such
date, and each of the representations and warranties made by the Borrower in
this Agreement that contains a materiality or Material Adverse Effect
qualification shall be true and correct on and as of such date (or, to the
extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true and correct in all
material respects, or true and correct, as the case may be, as of such earlier
date).

(c) Material Adverse Change. Since September 30, 2010, there has been no
material adverse change in the business, assets, results of operations or
condition (financial or other) of the Borrower and its Subsidiaries, taken as a
whole.

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on the date of such Credit Event or after giving effect to the Credit
Event requested to be made on such date.

Each borrowing of Loans hereunder, and each request by the Borrower for the
issuance of or extension of an expiry date under a Letter of Credit hereunder
(other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein), shall constitute a representation and warranty by the
Borrower as of the date of such Credit Event that the conditions contained in
this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Obligation remains unpaid or unperformed, the Borrower shall and shall cause
its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, and the
Administrative Agent shall deliver to each Lender via Intralinks or any other
method reasonably acceptable to the Administrative Agent:

(a) as soon as available, but in any event within the earlier of (i) 90 days
after the end of each fiscal year of the Borrower or (ii) five Business Days
after the filing of the following financial statements with the SEC, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income, statements of stockholders’ equity and comprehensive
income and cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, accompanied by the unqualified opinion
of Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event within the earlier of (i) 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower or (ii) five Business Days after the filing of the following
financial statements with the SEC, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter,
the related unaudited consolidated statements of income for such quarter and the

 

49



--------------------------------------------------------------------------------

portion of the fiscal year through the end of such quarter, statement of
stockholders’ equity and comprehensive income as at the end of such quarter and
cash flows for the portion of the fiscal year through the end of such quarter,
setting forth in each case (other than the statement of stockholders’ equity and
comprehensive income) in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods. All financial statements and reports referred to in Section 6.1(a) and
(b) shall be deemed to have delivered upon the filing of such financial
statements and reports by the Borrower through the SEC’s EDGAR system or
publication by the Borrower of such financial statements and reports on its
website and the receipt by the Administrative Agent of electronic notice from
the Borrower with a link to such financial statements and reports.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate executed by a Responsible Officer stating that
such Responsible Officers have obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) a Compliance
Certificate, substantially in the form of Exhibit E, containing all information
and calculations reasonably necessary for determining compliance by the Borrower
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be;

(b) (i) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities, and (ii) within five days after
the same are filed, copies of all financial statements and reports that the
Borrower may make to, or file with, the SEC or any national securities exchange
or national market, provided that, such financial statements and reports
referred to in clauses (i) and (ii) shall be deemed to have delivered upon the
filing of such financial statements and reports by the Borrower through the
SEC’s EDGAR system or publication by the Borrower of such financial statements
and reports on its website; and

(c) promptly, such additional financial and other information as the Joint Lead
Arrangers may from time to time reasonably request.

6.3 Payment of Taxes. Pay all taxes due and payable by or any other tax
assessments made against the Borrower or any of its Subsidiaries or any of their
respective property by any Governmental Authority (other than any amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Subsidiaries, as
applicable).

 

50



--------------------------------------------------------------------------------

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business of comparable size and
financial strength and owning similar properties in the same general areas in
which the Borrower operates, which may include self-insurance, if determined by
the Borrower to be reasonably prudent.

6.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (i) permit representatives of the
Administrative Agent and any Lender (but no more than once annually in case of
Lenders unless and Event of Default shall have occurred and be continuing) to
visit and inspect any of its and its Subsidiaries’ properties and examine and
make abstracts from any of its books and records at any reasonable time and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and (ii) use commercially reasonable efforts to provide for
the Lenders to meet with the independent certified public accountants of the
Borrower and its Subsidiaries to discuss the business, operations, properties
and financial and other condition of the Borrower and its Subsidiaries.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding to which the Borrower or any of its
Subsidiaries is a party (i) in which the amount involved is $25,000,000 or more
and not covered by insurance, (ii) in which injunctive or similar relief is
sought, (iii) which relates to any Loan Document or (iv) seeks to prohibit the
ownership or operation by the Borrower or any of its Subsidiaries of all or a
material portion of their respective businesses or assets;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

51



--------------------------------------------------------------------------------

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth the details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

6.8 Maintenance of Licenses, Etc. Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.9 More Favorable Debt Covenants. Promptly advise the Administrative Agent and
the Lenders if at any time after the date of this Agreement the Borrower or any
of its Subsidiaries shall enter into or be a party to any instrument or
agreement relating to or amending any provisions applicable to any of its
Indebtedness which exceeds $50,000,000. Thereupon, if the Administrative Agent
or the Required Lenders shall request, upon notice to the Borrower, the
Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same covenants and defaults as those provided
for in such instrument or agreement to the extent required and as may be
selected by the Administrative Agent.

6.10 Use of Proceeds. Only use the proceeds of the Extensions of Credit to:
(a) refinance certain debt outstanding, (b) finance Permitted Acquisitions,
(c) repurchase shares of the Borrower’s Capital Stock in accordance with
applicable legal requirements and (d) provide for the working capital needs and
general corporate purpose needs of the Borrower and its Subsidiaries.

6.11 Subsidiary Guarantors.

(a) The Borrower will cause any Subsidiary which becomes obligated for, or
guarantees, Indebtedness in respect of any Other Borrower Debt Agreement, to
deliver to the Administrative Agent (concurrently with the incurrence of any
such obligation) the following items:

(i) a duly executed guaranty agreement (the “Subsidiary Guaranty”) in scope,
form and substance satisfactory to the Administrative Agent;

(ii) an amendment to this Agreement, duly executed by an authorized officer of
the Borrower, that is satisfactory in scope, form and substance to the Required
Lenders, incorporating customary events of default for the Subsidiary Guarantors
and the Subsidiary Guaranty;

 

52



--------------------------------------------------------------------------------

(iii) a certificate signed by an authorized Responsible Officer of the Borrower
making representations and warranties to the effect of those contained in
Sections 4.3, 4.4 and 4.5, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

(iv) an opinion of counsel (who may be in-house counsel for the Borrower)
addressed to each Lender satisfactory to the Administrative Agent, to the effect
that the Subsidiary Guaranty by such Person has been duly authorized, executed
and delivered and that the Subsidiary Guaranty constitutes the legal, valid and
binding contract and agreement of such Person enforceable in accordance with its
terms, except as an enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(b) The Lenders agree to discharge and release any Subsidiary Guarantor from the
Subsidiary Guaranty upon the written request of the Borrower, provided that
(i) such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of each Other Borrower Debt Agreement and the Borrower so certifies
to the Lenders in a certificate of a Responsible Officer, (ii) at the time of
such release and discharge, the Borrower shall deliver a certificate of a
Responsible Officer to the Lenders stating that no Default or Event of Default
exists, and (iii) if any fee or other form of consideration is given to any
holder of Indebtedness of the Borrower for the purpose of such release, the
Lenders shall receive equivalent consideration.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Obligation remains unpaid or unperformed:

7.1 Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
on the last day of any fiscal quarter to exceed 3.00 to 1.00.

7.2 Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio on the last day of any fiscal quarter to be less than 2.50 to
1.00.

7.3 Change in Business. The Borrower shall not and shall not permit its
Subsidiaries to engage, either directly or indirectly through Affiliates, in any
business substantially different from the business of the Borrower or the
applicable Subsidiary as of the Effective Date; provided, however, that the
Borrower or any of its Subsidiaries may (a) form or acquire an Industrial Loan
Corporation and (b) act as a broker, agent or act in another similar capacity
for third party providers of financial product or consumers seeking financial
products.

7.4 Mergers, Acquisitions, Etc. The Borrower shall not and shall not permit its
Subsidiaries to consolidate with or merge into any other Person or permit any
other Person to merge into it, acquire any Person as a new Subsidiary, sell all
or substantially all of its assets or acquire all or substantially all of the
assets of any other Person, except for the following (each, a “Permitted
Acquisition”):

(a) the Borrower and its wholly-owned Subsidiaries may merge with each other and
the Borrower’s wholly-owned Subsidiaries may sell all or substantially all of
their assets to each other, provided that in any such merger involving the
Borrower, the Borrower is the surviving Person; and

 

53



--------------------------------------------------------------------------------

(b) the Borrower or any of its Subsidiaries may acquire (by merger or otherwise)
any Person as a new Subsidiary or acquire all or substantially all the assets of
any other Person (each, a “Proposed Target”); provided that:

(i) no Default or Event of Default exists or will result after giving effect to
any such acquisition;

(ii) the Proposed Target is engaged in a business or activity reasonably related
to the business of the Borrower and its Subsidiaries (for purposes hereof, the
operation of an Industrial Loan Corporation shall be deemed reasonably related
to the business of the Borrower and its Subsidiaries);

(iii) after giving effect to such acquisition, the Proposed Target shall be
owned directly by the Borrower or shall become a wholly-owned Subsidiary,
directly or indirectly, of the Borrower;

(iv) on a pro forma basis, as if the Proposed Target had been a Subsidiary of
the Borrower or owned by the Borrower at the time the most recent Compliance
Certificate was delivered to the Administrative Agent, the Borrower would have
been in compliance with the financial covenants set forth in Section 7.1 and
Section 7.2;

(v) the Board of Directors or other governing body of the Proposed Target shall
have approved the acquisition and such acquisition shall be completed as a
result of an arm’s length negotiation (i.e., on a non-hostile basis); and

(vi) after giving effect to such acquisition, (A) the pro forma Total Leverage
Ratio shall be less than 2.50 to 1.00 or (B) the total cash or other
consideration paid or payable in cash or other property (including any assumed
Indebtedness) in connection with such acquisition and all acquisitions during
such fiscal year shall not exceed $100,000,000.

(c) the Borrower or its Subsidiaries may enter into any other merger,
consolidation, acquisition of assets or sale of assets approved in writing by
the Required Lenders.

7.5 Liens. The Borrower shall not and shall not permit its Subsidiaries to
create, incur, assume or permit to exist any Lien on or with respect to any of
its Property whether now owned or hereafter acquired, except for the following:

(a) Liens listed in Schedule 7.5(a) and existing on the date of this Agreement;

(b) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith, provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no Property of the Borrower or any of its Subsidiaries
is subject to impending risk of loss or forfeiture by reason of nonpayment of
the obligations secured by such Liens;

 

54



--------------------------------------------------------------------------------

(c) Liens of carriers, warehousemen, mechanics, materialmen, vendors, and
landlords and other similar Liens imposed by applicable legal requirements
incurred in the ordinary course of business or are being contested in good
faith, provided that adequate reserves for the payment thereof have been
established in accordance with GAAP and no Property of the Borrower or any of
its Subsidiaries is subject to impending risk of loss or forfeiture by reason of
nonpayment of the obligations secured by such Liens;

(d) Deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

(e) Zoning restrictions, easements, rights-of-way, title irregularities and
other similar encumbrances, which alone or in the aggregate are not substantial
in amount and do not materially detract from the value of the Property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(f) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by the Liens described in clauses (a) and (e) above,
provided that any extension, renewal or replacement Lien (i) is limited to the
property covered by the existing Lien and (ii) in the case of Liens securing
Indebtedness described in clause (a), secures Indebtedness which is no greater
in amount and has material terms no less favorable to the Lenders than the
Indebtedness secured by the existing Lien;

(g) Any attachment or judgment Lien not constituting an Event of Default;

(h) Banker’s Liens, rights of setoff and similar Liens with respect to cash and
Marketable Securities on deposit in one or more bank or securities accounts in
the ordinary course of business; and

(i) Liens securing other Indebtedness in aggregate principal amount not
exceeding 5% of the stockholders’ equity of the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
as shown on the most recent balance sheet delivered to the Administrative Agent
in accordance with Section 6.1.

7.6 Subsidiary Debt. The Borrower shall not permit its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness other than (i) Indebtedness
owing to the Borrower or another Subsidiary, and (ii) other Indebtedness in an
aggregate principal amount not exceeding 5% of the stockholders’ equity of the
Borrower and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) as shown on the most recent balance sheet
delivered to the Administrative Agent in accordance with Section 6.1.

7.7 Distributions. The Borrower shall not and shall not permit its Subsidiaries
to reorganize, recapitalize or make any Distributions or set apart any funds for
any such purpose,

 

55



--------------------------------------------------------------------------------

except that (a) any wholly-owned Subsidiary may make Distributions to the
Borrower or another wholly-owned Subsidiary, and (b) the Borrower and its
Subsidiaries may make a Distribution or set apart funds for such purpose if
(i) no Default or Event of Default exists or will result after giving effect to
any such Distribution and (ii) on a pro forma basis, as if the Distribution has
been made, or the funds were set apart for such purpose, at the time the most
recent Compliance Certificate was delivered to the Administrative Agent, the
Borrower would have been in compliance with the financial covenants set forth in
Section 7.1 and Section 7.2.

7.8 Transactions With Affiliates. The Borrower shall not and shall not permit
its Subsidiaries to enter into any Contractual Obligation with any Affiliate or
engage in any other transaction with any Affiliate except upon terms at least as
favorable to the Borrower or such Subsidiary, as applicable, as an arms-length
transaction with unaffiliated Persons.

7.9 Subsidiary Restrictions. The Borrower shall not and shall not permit its
Subsidiaries to enter into, or be otherwise subject to, any Contractual
Obligation (including its charter documents) which limits the amount of or
otherwise imposes restrictions on (a) the payment of Distributions by any
Subsidiary to the Borrower or any other Subsidiary, (b) the payment by any
Subsidiary of any Indebtedness owed to the Borrower or any other Subsidiary,
(c) the making of loans or advances by any Subsidiary to the Borrower or any
other Subsidiary, (d) the transfer by any Subsidiary of its property to the
Borrower or any other Subsidiary, or (e) the merger or consolidation of any
Subsidiary with or into the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
applicable laws or by this Agreement which (taken as a whole) could reasonably
be expected not to have a Material Adverse Effect, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is not
prohibited hereunder, (iii) clause (d) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, and (iv) the foregoing shall not apply to (A) any Contractual
Obligation in effect on the date hereof or that governs any Indebtedness,
Capital Stock or assets of a Person acquired by a Borrower or any Subsidiary as
in effect on the date of such acquisition (except to the extent such Contractual
Obligation was created or such Indebtedness was incurred in connection with or
in contemplation of such acquisition, which limitation or restriction is not
applicable to any Person, or the assets of any Person, other than the Person, or
the assets of the Person, so acquired, provided, that in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred), (B) customary provisions in joint venture agreements and other
similar instruments relating solely to the securities, assets and revenues of
such joint venture, and (C) restrictions on deposits or minimum net worth
requirements imposed under contracts entered into in the ordinary course of
business.

7.10 Accounting Changes. The Borrower shall not change its accounting practices
or principles except as required by GAAP.

7.11 Amendment of Material Documents. The Borrower shall not agree to amend,
modify, supplement or replace its certificate of incorporation or bylaws, in
each case in a manner which could reasonably be expected to adversely affect the
interests of the Administrative Agent and the Lenders.

 

56



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms thereof; or

(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c) the Borrower shall default in the observance or performance of any agreement
contained in Section 6.4, Section 6.7(a), Section 6.9 or Section 7 of this
Agreement; or

(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 20 days after the date of such
default; or

(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of or interest on any Indebtedness (including any
Guarantee Obligation, but excluding the Loans) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause (or has caused), with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) or (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $25,000,000; or

(f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution,

 

57



--------------------------------------------------------------------------------

composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (v) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in the foregoing
clauses (i) through (iv); or

(g) Any material term of this Agreement, the Notes, the Fee Letter or any other
material Loan Document shall cease to be, or be asserted by the Borrower or any
of its Subsidiaries not to be, a legal, valid and binding obligation of such
Borrower or Subsidiary; or

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any of its
Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any of its Subsidiaries shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or,
subject to customary deductibles, fully covered by insurance as to which the
relevant insurance company has not acknowledged coverage) of $25,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(j) the Borrower shall become a Designated Person; or

 

58



--------------------------------------------------------------------------------

(k) there shall have occurred a Change of Control.

then, and in any such event, (i) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (ii) if such event is any other Event of
Default, either or both of the following actions may be taken: (A) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (B) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section 8, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

 

59



--------------------------------------------------------------------------------

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice

 

60



--------------------------------------------------------------------------------

of default”. In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower or any of its affiliates, shall be deemed
to constitute any representation or warranty by any Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its affiliates and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any of its
affiliates that may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the repayment of the Loans and all other amounts payable hereunder.

 

61



--------------------------------------------------------------------------------

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time that it constitutes a Defaulting
Lender by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent, which successor agent shall (unless an Event of Default
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
30 days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Section 9 shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 9.9, then the term “Base Rate” as used in this Agreement shall
mean the prime rate, base rate or other analogous rate of the new Administrative
Agent.

 

62



--------------------------------------------------------------------------------

9.10 Arrangers, Joint Bookrunners and Syndication Agent. None of the Joint Lead
Arrangers, Joint Bookrunners or the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. Except for any
amendments to this Agreement pursuant to Section 6.9, which amendments shall
only require the consent of the Borrower and the Administrative Agent, the
Required Lenders and the Borrower may, or, with the written consent of the
Required Lenders, the Administrative Agent and the Borrower may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the stated expiration date of any Letter of Credit beyond
one year after the Termination Date, reduce the stated rate of any interest or
fee payable hereunder (except in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment (except as contemplated by Section 2.19) or increase the
dollar amounts in Section 2.19, in each case without the written consent of each
Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
or Section 10.6(a)(i) without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders;

(iv) release all or substantially all of the Subsidiary Guarantors from the
Subsidiary Guaranty except as specifically permitted in the Loan Documents
without the written consent of all Lenders;

(v) amend, modify or waive any provision of Section 2.13 related to pro rata
treatment without the consent of each Lender directly affected thereby;

 

63



--------------------------------------------------------------------------------

(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent;

(vii) amend, modify or waive any provision of Section 2.3 or 2.4 without the
written consent of the Swingline Lender; or

(viii) amend, modify or waive any provision of Section 3 or any other provision
affecting the Issuing Lender without its written consent.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

10.2 Notices.

(a) Except as otherwise provided herein, including without limitation
Section 10.2(b), all notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

Fair Isaac Corporation

901 Marquette Avenue, Suite 3200

Minneapolis, Minnesota 55402-3232

   Attention: Chief Financial Officer    Telecopy: (612) 758-5201    Telephone:
(612) 758-5200 With a copy to:   

Fair Isaac Corporation

901 Marquette Avenue, Suite 3200

Minneapolis, MN 55402-3232

Attention: General Counsel

Telecopy: (612) 758-6034

Telephone: (612) 758-5200

Administrative Agent, Issuing Lender and Swingline Lender:   

Wells Fargo Bank, National Association

MAC N9305-0187

18th Floor

90 S 7TH ST

   Minneapolis, MN 55402-3903    Attention: Jim Hancock    Telecopy:
(612) 667-4144    Telephone: (612) 667-1602

 

64



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or any Lender shall not be effective until received.

(b) Notices and other communications to the Administrative Agent, the Issuing
Lender or the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent, the Issuing Lender and each
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Additionally, if the Administrative Agent agrees to accept a notice pursuant to
Section 2, including any notice of borrowing, notice of interest period
selection or notice of Revolving Loan conversion, made by e-mail transmission,
such e-mail transmission shall be binding on the Borrower whether or not written
confirmation is sent by the Borrower or requested by the Administrative Agent,
and the Administrative Agent may act prior to the receipt of any requested
written confirmation, without any liability whatsoever, based upon e-mail notice
believed by the Administrative Agent in good faith to be from the Borrower or
its agents. The Administrative Agent’s records of the terms of any e-mail notice
pursuant to Section 2 shall be conclusive on the Borrower in the absence of
gross negligence or willful misconduct on the part of the Administrative Agent
in connection therewith.

(c) The Borrower agrees that the Administrative Agent may make any material
delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower or any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate, or any Person that is not an Affiliate of
the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system that requires passwords for access and takes other customary
measures with respect to confidentiality and security (the “Platform”). The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates represents or warrants the accuracy, completeness, timeliness,
sufficiency or sequencing of the Communications posted on the Platform. The
Administrative Agent and its Affiliates expressly disclaim with respect to the
Platform any liability for errors in transmission, incorrect or incomplete
downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform, except to the extent any of the foregoing liabilities are caused by
the gross negligence or willful misconduct of the

 

65



--------------------------------------------------------------------------------

Administrative Agent or any of its Affiliates. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notification may be sent (and from time
to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notification may be
sent to such e-mail address.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other Extensions of Credit.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Issuing Lender and the Lenders for all their
respective reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Effective Date (in the
case of amounts to be paid on the Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Issuing Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Administrative
Agent, the Lenders and the Issuing Lender, (c) to pay, indemnify, and hold each
Lender, the Issuing Lender and the Administrative Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and Other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this

 

66



--------------------------------------------------------------------------------

Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Issuing Lender and the Administrative
Agent and their respective officers, directors, employees, affiliates, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement and performance
of this Agreement, the other Loan Documents and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower and its Subsidiaries or any of the
Properties and the reasonable fees and expenses of counsel in connection with
claims, actions or proceedings by any Indemnitee against the Borrower under any
Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its officers, directors,
employees, affiliates, agents and controlling persons. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this
Section 10.5 shall be payable not later than 10 days after written demand
therefor. The agreements in this Section 10.5 shall survive the repayment of the
Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph 10.6(b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an affiliate of any Lender or, if an Event of
Default has occurred and is continuing, any other Person; provided, further that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

67



--------------------------------------------------------------------------------

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender or an affiliate of a Lender; and

(C) if such assignment would result in such Assignee becoming a Lender, each of
the Issuing Lender and Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.5 but shall be subject to the limitations set
forth therein). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders (including Lenders becoming party to this Agreement
pursuant to a joinder as contemplated by Section 2.19), and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders may treat
each Person whose

 

68



--------------------------------------------------------------------------------

name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph 10.6(c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7 as though it were a Lender.

(ii) Notwithstanding anything to the contrary herein, a Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent to such
greater payments. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.15 unless such Participant complies with
Section 2.15(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

69



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage, expense, obligations, penalties, actions,
judgments, suits or any kind whatsoever arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it hereunder, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender hereunder, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender hereunder, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law,
including other rights of set-off, each Lender shall have the right, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch, affiliate or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to

 

70



--------------------------------------------------------------------------------

notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.

10.12 Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States located in New York, and appellate courts from any
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

71



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding relating to this Agreement
or any other Loan Document any special, exemplary, punitive or consequential
damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential in accordance with such party’s customary practices (and in
any event in compliance with applicable law regarding material non-public
information) all non-public information provided to it by the Borrower, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender or any affiliate thereof, (b) subject to an agreement to
comply with the provisions of this Section 10.14 or substantially equivalent
provisions, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (as long as
such attorneys, accountants and other professional advisors are subject to
confidentiality requirements substantially equivalent to this Section 10.14),
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
provided that, in the case of clauses (d), (e) and (f) of this Section 10.14,
with the exception of disclosure to bank regulatory authorities, the Borrower
(to the extent legally permissible) shall be given prompt prior notice so that
it may seek a protective order or other appropriate remedy.

 

72



--------------------------------------------------------------------------------

10.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.16 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

FAIR ISAAC CORPORATION By:  

/s/ Michael J. Pung

  Name: Michael J. Pung  
Title: Senior Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement – FICO (2011)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Joint Lead Arranger,

Administrative Agent, Issuing Lender and a Lender

By:  

/s/ R. James Hancock

  Name: R. James Hancock   Title: Vice President

 

Signature Page to Credit Agreement – FICO (2011)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Joint

Lead Arranger, Syndication Agent and a Lender

By:  

/s/ Ludmila Yakovlev

  Name: Ludmila Yakovlev   Title: Assistant Vice President

 

Signature Page to Credit Agreement – FICO (2011)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Graeme Robertson

  Name: Graeme Robertson   Title: Vice President

 

Signature Page to Credit Agreement – FICO (2011)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Katie E. Dresar

  Name: Katie E. Dresar   Title: Vice President

 

Signature Page to Credit Agreement – FICO (2011)



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

 

Name of Lender

   Revolving Commitment  

Wells Fargo Bank, N.A.

   $ 65,000,000   

U.S. Bank National Association

   $ 65,000,000   

HSBC

   $ 35,000,000   

JPMorgan Chase Bank, N.A.

   $ 35,000,000   

Total

   $ 200,000,000   